Name: 2009/386/EC: Commission Decision of 15Ã May 2009 on appointment of three members of the Standards Advice Review Group created by the Decision 2006/505/EC setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory GroupÃ¢ s (EFRAGÃ¢ s) opinions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  technology and technical regulations;  accounting
 Date Published: 2009-05-16

 16.5.2009 EN Official Journal of the European Union L 122/45 COMMISSION DECISION of 15 May 2009 on appointment of three members of the Standards Advice Review Group created by the Decision 2006/505/EC setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Groups (EFRAGs) opinions (2009/386/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2006/505/EC of 14 July 2006 setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Groups (EFRAGs) opinions (1), and in particular Article 3 thereof, Whereas: (1) According to Article 3 of the Decision 2006/505/EC, the Commission shall appoint a maximum of seven members of the Standards Advice Review Group from independent experts whose experience and competence in the accounting area, in particular in financial reporting issues, are widely recognised at Community level. (2) With Decision 2007/73/EC (2), the Commission appointed the seven members of the Standards Advice Review Group on 8 February 2007 for a three-year renewable term of office. In order to enable an orderly rotation of Group membership, the Group may decide on partial replacement of the members in groups of two or three. The Group has decided to replace three Members in 2009, HAS DECIDED AS FOLLOWS: Article 1 The Commission herewith appoints three members of the Standards Advice Review Group, whose names are reproduced in the Annex. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 May 2009. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 199, 21.7.2006, p. 33. (2) OJ L 32, 6.2.2007, p. 181. ANNEX LIST OF MEMBERS Rien VAN HOEPEN Bernard RAFFOURNIER Mari PAANANEN